DETAILED ACTION
This communication is responsive to Amendment filed 07/06/2021.  
As a result of the amendment claims 1, 8 and 20 have been amended.  Claims 23-30 have been added.  
Claims 1-16, 20 and 23-30 (renumbered as 1-25) are allowed.
Claims 17-19 and 21-22 have been cancelled.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-16, 20 and 23-30 now renumbered as 1-25, are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a web-based software tool, called Active-Screener. Active-Screener incorporates state-of-the art WO 2017/160837 PCT/US2017/0223014machine learning algorithms which use the content of the titles and abstracts and user input so far to build a statistical model which can then predict the inclusion/exclusion status of remaining, unread articles.
Claims 1, 8 and 20 are considered allowable since (1) the rejections given under 35 U.S.C. 101 have been withdrawn because of the amendment; (2) the prior art of record fails to teach and /or suggest “using the statistical model comprises using a mathematical relationship between an order in which documents are screened, a document importance score as generated by a machine learning or active learning classifier, a post-screening inclusion status, a content of titles and abstracts of the screened and unscreened documents, or combinations thereof, to probabilistically estimate the number of relevant references remaining in the first list, 
wherein the order in which documents are screened comprises position within the screened list of the relevant and irrelevant documents and the length of gaps between them, and 
wherein the document importance score comprises a predicted relevance according to a machine learning classification model or active learning classifier comprising a machine learning algorithm that predicts the relevance of unscreened documents based on their content; and Page 2 of 15Application No. 16/084,767 Amendment dated July 6, 2021 Reply to Office Action May 4, 2021 
wherein displaying the estimated number of relevant references remaining in the first list comprises displaying the estimated number of relevant documents remaining, a ratio of the number of documents screened to the estimated number of relevant documents remaining, or both”.  
Therefore, claims 1, 8 and 20 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-7, 9-16 and 23-30 are also 
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158